Filed 11/5/21 P. v. Withers CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079180

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD258141)

DESTIN LEE WITHERS,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Roderick W. Shelton, Judge. Affirmed.
         Jeanine G. Strong, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2016, a jury convicted Destin Lee Withers of first degree murder

(Pen. Code,1 § 187, subd. (a)) and being a felon in possession of a firearm
(former § 12021, subd. (a)(1)). The court found true the special circumstance




1        All further statutory references are to the Penal Code.
of a previous conviction for murder (§ 190.2, subd. (a)(2)). Withers was
sentenced to life in prison without the possibility of parole, plus six years.
      Withers appealed and this court affirmed the judgment in an

unpublished opinion, People v. Withers, D071689 (Sept. 26, 2018).2
      In 2020, Withers filed a pro. per. petition for resentencing under section
1170.95. The trial court appointed counsel, received briefing, reviewed the
record of conviction, including this court’s prior opinion, and held a hearing.
The court denied the petition by written order. The court found the record
disclosed Withers was the actual killer and was thus ineligible for
resentencing under section 1170.95. Withers filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Withers the opportunity
to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The facts of the offense are fully set forth in our prior opinion. We will
not repeat them here. (People v. Withers, supra, D071689.)
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following issue that was considered in evaluating the
potential merits of this appeal. Whether the trial court correctly concluded
that Withers was ineligible for resentencing under section 1170.95.


2    On our own motion, we take judicial notice of our records in case
No. D071689.
                                        2
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Withers on this appeal.
                               DISPOSITION
      The order denying Withers’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




DATO, J.




                                     3